Name: Council Regulation (EEC) No 3501/80 of 22 December 1980 establishing ceilings and Community surveillance of imports of certain products originating in Portugal (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/40 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3501 /80 of 22 December 1980 establishing ceilings and Community surveillance of imports of certain products originating in Portugal (1981 ) the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to reintroduce customs tariff duties if one of the ceilings is reached, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Arti ­ cle 113 thereof, Having regard to the proposal from the Commis ­ sion , Whereas the Supplementary Protocol (*) to the Agreement between the European Economic Com ­ munity and the Portuguese Republic (2 ) provides for the exemption from duties for kraft liner and for other paper and paperboard falling within subhead ­ ings ex 48.01 C II and 48.01 F of the Common Cus ­ toms Tariff, originating in Portugal , when imported into the Community with the exception of the United KingdomandDenmark;whereas , nevertheless , the benefit of duty exemption is limited to annual ceilings of 60 000 tonnes and 2 000 tonnes respec ­ tively, above which the residual customs duties for each product may be reintroduced until the end of the calendar year ; whereas the application of ceil ­ ings requires that the Community be regularly in ­ formed on imports of the products in question ori ­ ginating in Portugal ; whereas it is , therefore, desira ­ ble that imports of these products be subjected to a system of surveillance ; Whereas since a Protocol as provided for in Arti ­ cle i 18 of the 1979 Act of Accession does not exist, the Community must adopt the measures referred to in Article 1 19 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community of Nine ; Whereas this objective may be achieved by means of an administrative procedure based on charging im ­ ports of the products in question against the ceilings at Community level as and when the products are entered for free circulation ; whereas this administra ­ tive procedure must provide for the possible rein ­ troduction of residual customs tariff duties once the ceilings are reached ; Whereas this administrative procedure requires close and particularly prompt cooperation between the Member States and the Commission ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 , imports into the Community of Nine with the exception of the United Kingdom and Denmark of the products listed in the Annex hereto and originating in Portu ­ gal shall be subject to annual ceilings and Commu ­ nity surveillance . The description of the products referred to in the first subparagraph, their tariff headings and statisti ­ cal numbers and the ceilings shall be set out in the Annex hereto . 2 . Quantities shall be charged against the ceilings as and when products are entered for free circula ­ tion , accompanied by a movement certificate which shall comply with the rules set out in Protocol 3 to the Agreement . Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reintroduced . The extent to which a ceiling is used up shall be de ­ termined at Community level on the basis of the im ­ ports charged against it in the manner defined in the preceding subparagraphs . The Member States concerned shall , at the intervals and within the time limits specified in paragraph 4, inform the Commission of imports effected in ac ­ cordance with the above procedures . 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing residual customs duties until the end of the calendar year. (!) OJ No L 348 , 31 . 12 . 1979, p . 44. ( 2 ) OJ No L 301 , 31 . 12 . 1972, p. 165 . 31 . 12 . 80 Official Journal of the European Communities No L 367/41 4 . Member States concerned shall , not later than the 15th day of each month, forward to the Commis ­ sion statements of the quantities charged during the preceding month . If the Commission so requests , they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10-day period . Article 2 The Commission shall in close cooperation with the Member States , take all appropriate steps to apply this Regulation . Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1980 . For the Council The President J. SANTER No L 367/42 Official Journal of the European Communities 31 . 12 . 80 ANNEX List of products subject to import ceilings in 1981 Serial No CCT heading No Description NIMEXEcode Level of ceiling( tonnes ) 1 2 3 4 5 P 1 48.01 Paper and paperboard (including cellulose wadding), machine-made, in rolls or sheets : C. Kraft paper and kraft board : ex II . Other : I  Kraft liner (a) 48.01-20 ; 22 ; 24 ; 30 ;32 ; 34 ; 36 ; 38 ; 39 60 000 P 2 I F. Other 48.01-60 to 99 2 000 (a) Kraft liner means machine-finished or machine-glazed paper or paperboard, in rolls , containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content , weighing more than 1 15 g/m2 and having a Mullen burst ratio of not less than 35 .